Citation Nr: 0106714	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for the postoperative 
residuals of a benign bone cyst of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from November 1967 until October 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The issue regarding entitlement to service connection for the 
postoperative residuals of a left ankle benign bone cyst 
claimed as the residuals of a left ankle injury will be 
remanded, as discussed below.


FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for 
kidney and bladder disorders. 

2.  The veteran was notified of the June 1998 rating decision 
in a letter dated June 19, 1998.

3.  In a written statement received in October 1998, the 
veteran expressed disagreement with the June 19, 1998, 
notice.

4.  A statement of the case (SOC) was issued on May 27, 1999, 
and informed the veteran that he must respond within 60 days 
to perfect his appeal.

5.  The veteran did not file a statement concerning his claim 
for service connection for kidney and bladder disorders 
within 60 days of the May 27, 1999, SOC or within a year of 
notification of the June 1998 rating decision.


CONCLUSION OF LAW

Timely appeals were not filed regarding the issues of service 
connection for kidney and bladder disorders.  38 U.S.C.A. § 
7105(d)(3) (West 1991);  38 C.F.R. § 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1998 rating decision, the RO denied service 
connection for kidney and bladder disorders.  Later that 
month, the veteran was notified of the rating decision.  In 
October 1998, he expressed disagreement with the denials of 
service connection for kidney and bladder disorders.  
Although the statements were written on a VA Form-9, normally 
used for a substantive appeal, the Board finds that the 
October 1998 statements constitute a valid notice of 
disagreement (NOD).  

An SOC was issued in May 1999 that referred to kidney and 
bladder disorders; however, the veteran failed to file timely 
substantive appeals regarding either of the issues.  After an 
appellant receives the SOC, he must file a formal appeal 
within "sixty days from the date the [SOC] is mailed," 38 
U.S.C.A. § 7105(d)(3), or within the remainder of the one-
year period from the date the notification of the RO decision 
was mailed, whichever period ends later.  38 C.F.R. § 
20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where 
claimant did not perfect appeal by timely filing substantive 
appeal, RO rating decision became final).  By regulation, 
this formal appeal must consist of either a VA Form-9, or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The formal appeal permits the appellant 
to consider the reasons for an adverse RO determination, as 
explained in the SOC, and to formulate and present "specific 
arguments relating to errors of fact or law" made by the RO.  
Id.; see 38 U.S.C.A. § 7105(d)(3).  Roy v. Brown, 5 Vet. App. 
at 555 (1993).  The time period may be extended for a 
reasonable period on request for good cause shown.  38 
U.S.C.A. § 7105(d)(3).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC.  
The Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or supplemental statement of the case (SSOC), which 
is not specifically contested.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

In this case, the veteran did not file timely appeals, nor 
did he file a timely request for an extension, for the issues 
of service connection for kidney and bladder disorders.  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

The Board notified the veteran and his representative that it 
had raised the question of the timeliness of the substantive 
appeals by letter in November 2000.  However, both the 
veteran and his representative failed to submit further 
arguments.

As neither the veteran nor his representative perfected an 
appeal within one year after notification of the June 1998 
rating decision or within 60 days of the May 1999 SOC, the 
denial of service connection for kidney and bladder 
disorders, as rendered in that June 1998 rating decision, is 
not before the Board.  The Board finds that no adequate 
substantive appeal has been timely filed with respect to the 
issues of entitlement to service connection for kidney and 
bladder disorders.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issues.


ORDER

The appeals regarding entitlement to service connection for 
kidney and bladder disorders are dismissed.  


REMAND

In the June 1998 rating action, the RO determined that the 
veteran had not submitted a well-grounded claim for the 
postoperative residuals of a benign bone cyst of the left 
ankle.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


